In a medical malpractice action defendant appeals from (1) an order of the Supreme Court, Nassau County, dated August 16, 1976, which granted plaintiffs’ motion for a trial preference and (2) a further order of the same court, dated September 10, 1976, which denied his motion, inter alia, to resettle the original order. Orders affirmed, without costs or disbursements. It was not an abuse of discretion to grant plaintiffs a trial preference. Hopkins, Acting P. J., Martuscello, Latham and Damiani, JJ., concur.